Citation Nr: 1528768	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1991 to January 1993 and from January 2004 to March 2005.  He also had a verified period of service in the Army National Guard of Arkansas.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, a January 2015 VA Report of Hospitalization indicates that the Veteran was hospitalized for substance abuse on November 20, 2014.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the corresponding treatment records from this period of hospitalization have not yet been obtained, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any recent treatment records from his hospitalization for substance abuse.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.    

Moreover, the most recent post-service VA medical evidence of record concerning treatment of the Veteran's PTSD is dated in July 2012.  Therefore, the RO must obtain updated treatment records from the North Little Rock VA Medical Center since July 2012. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his PTSD since his separation from military service, including the treatment records from his hospitalization in November 2014 for substance abuse.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain updated treatment records from the North Little Rock VA Medical Center since July 2012.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as VA or private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of entitlement to service connection for PTSD must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

